DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-7, 11-16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-9 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yu, publication number: US 2015/0227733 in view of Rese, publication number: US 2013/0145170.

As per claim 1, Yu teaches a computer-implemented method for security credentials management for client applications, comprising:

comparing the current credentials to previously stored credentials for the client application (Comparing, [0023]); and
if the current credentials and the previously stored credentials match, storing the detected security credentials for automatic completion of the security credentials required for the client application (approving automatic login based on comparison, [0008][0024]).

Yu does not teach hashing at least a portion of the entered credentials to obtain current hashed credentials and storing the current hashed credentials;

In an analogous art, Rese teaches hashing at least a portion of the entered credentials to obtain current hashed credentials and storing the current hashed credentials (hashing user credentials, comparing hashed credentials to known credentials to authenticate users, [0031]);

Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claims to modify Yu’s user authentication system to 

As per claim 8, the combination teaches wherein the method is carried out at a client computing device for storing credentials at the client computing device for automatic completion of the credentials for client applications (Yu: Terminal, [0008][0021]).

As per claim 9, the combination teaches wherein the method is carried out for a client computing device at a remote service for storing credentials at the client computing device for automatic completion of the credentials for client applications (Yu: Server: [0024]).


Claims 10, 17-18 are rejected based on claims 1, 8-9
Claim 19 is rejected based on claim 1


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUGBENGA O IDOWU whose telephone number is (571)270-1450.  The examiner can normally be reached on Monday-Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on 5712723804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.